Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3, 5-14 and 16-18 directed to a method non-elected without traverse.  Accordingly, claims 1-3, 5-14 and 16-18 have been cancelled. Further claims 36-43 were rejoined in the current application and allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-3, 5-14, 16-18 and 36-43 were cancelled.

Reasons for Allowance
	19-22, 24-28, 30-35 and 44-45 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to provide an acidified aqueous-alcohol solution comprising a poly (N-vinyl pyrrolidone-co-(meth)acrylic acid) copolymer in a weight range of about 0.57-6 wt.% of the copolymer, wherein the n-vinyl pyrrolidone components is derived from an unsubstituted n-vinyl pyrrolidone and the (meth)acrylic acid component is derived from a (meth)acrylate salt and wherein the (meth)acrylic acid component comprises about 3-35 wt.% of the copolymer calculated by weight of the corresponding (meth)acrylate sodium salt, wherein the copolymer further comprises free carboxylic acid groups on the copolymer backbone and wherein a cross-linking agent is present in the amount of about 5-50 wt.% of the solution relative to the copolymer and wherein the pH of the solution is about 4.5 or lower.
The most pertinent prior art (Zhong et al., USPGPub 2004/0143180) teaches that it is known to form a coating solution that may comprise a copolymer of acrylic acid and n-vinyl pyrrolidone and a crosslinking agent in water.  However, Zhong fails to teach the exact copolymer of the current claims, the solvent of the claims, the ratio of components of the claims nor the pH of the claims.  Zhong specifically teaches a basic pH.
Another prior art previously cited on 10/6/2021 as Katime et al. teaches that it is known to generally use copolymers and crosslinking agents in the ratios claimed to form hydrogels.  However, the prior art is largely unrelated to the specific composition of the claims.
Further, support for the amendment of the percentage of poly(N-vinyl pyrrolidone -co-(meth)acrylic acid) from 0.67% to 0.57% in the claims amendments provided on 1/4/2022  can be found, inter alia, on page 5, lines 13-18, of the specification as originally filed and published as WO 2017/089739 (corresponding to paragraphs [0020] to [0021], on page 2 of the present US application, published as US 2018/0258363).

The cited portions of the specification recite, in relevant part:

The aqueous mixture suitably has a copolymer concentration of at least about 4% and less than about 12%, preferably 5.0% or greater, and preferably 7.5% or less, all by weight.

The step of diluting the aqueous copolymer solution down with alcohol is then carried out so that the diluted solution comprises typically 1 part copolymer-water mixture to 1-6 parts, typically 2-4 parts, e.g. 3 parts, of alcohol.


To determine the lower limit for the amount of copolymer in the aqueous-alcoholic solution: Take the lowest concentration of the copolymer in the aqueous mixture (i.e. 4%), and the highest ratio of alcohol to the aqueous mixture in the aqueous-alcoholic solution (i.e. 1 part aqueous copolymer solution to 6 parts of alcohol)


Parts
Wt% aqueous solution
Wt% of copolymer
Aqueous copolymer solution
1
(1/7)*100 = 14.29%
14.29(0.04) = 0.57%
Alcohol
6


Total
7





To determine the upper limit for the amount of copolymer:
Take the highest concentration of the copolymer in the aqueous mixture (i.e. 12%), and the lowest ratio of the alcohol to the aqueous mixture in the aqueous-alcoholic solution (i.e. 1 part aqueous copolymer solution to 1 part alcohol)

Parts
Wt% aqueous solution
Wt% of copolymer
Aqueous copolymer solution
1
(1/2)*100 = 50%
50(0.12) = 6%
Alcohol
1


Total
2





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                               
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717